                                                                                                                                                   Case 18-11217         Doc 885     Filed 04/28/21 Entered 04/28/21 11:15:38            Desc Main
                                                                                                                                                                                      Document     Page 1 of 2

                                                                                        Dated: 4/28/2021                                                                    UNITED STATES BANKRUPTCY COURT
                                                                                                                                                                           FOR THE DISTRICT OF MASSACHUSETTS
                                                                                                                                                                                    EASTERN DIVISION


                                                                                                                                                  In re:
                                                                                                                                                                                                         Chapter 7
                                                                                                                                                  NEW ENGLAND CONFECTIONERY
                                                                                                                                                  COMPANY, INC.                                          Case No. 18-11217 (MSH)
Allowed, as follows: As to "the holders of Disputed Claims," as that phrase is defined in this motion, the May 4, 2021 hearing on the trustee's
first omnibus objection will be rescheduled via separate notice, and the affected claimants' response deadline will be extended to a date




                                                                                                                                                                          Debtor.

                                                                                                                                                                ASSENTED-TO MOTION TO RESCHEDULE HEARING AND
                                                                                                                                                           EXTEND RESPONSE DEADLINE REGARDING OBJECTIONS TO CLAIMS
                                                                                                                                                                         (Expedited Determination Requested)

                                                                                                                                                            Harold B. Murphy, the Chapter 7 trustee (the “Trustee”) of the Estate of New England

                                                                                                                                                  Confectionery Company, Inc. (the “Debtor”), hereby moves for an order (i) rescheduling the

                                                                                                                                                  currently scheduled May 4, 2021 hearing on the objections to the Disputed Claims (as defined

                                                                                                                                                  below) contained in the Trustee’s Omnibus Objection to Claims [docket no. 854] (the “Omnibus

                                                                                                                                                  Objection”) for a period of approximately thirty (30) days, and (ii) extending the deadline for

                                                                                                                                                  holders of Disputed Claims to respond to the Omnibus Objection through and including a date

                                                                                                                                                  ten (10) days prior to the newly scheduled hearing date. In further support of this assented-to

                                                                                                                                                  motion, the Trustee states as follows:

                                                                                                                                                            1.     On March 19, 2021, the Trustee filed the Omnibus Objection objecting to twenty

                                                                                                                                                  four (24) claims against the Debtor on various grounds. The Court scheduled a hearing on the
that is 10 days prior to the rescheduled hearing date.




                                                                                                                                                  Omnibus Objection for May 4, 2021 at 10:00 a.m. and established a deadline to respond to the

                                                                                                                                                  Omnibus Objection of April 19, 2021 at 4:30 p.m.

                                                                                                                                                            2.     Certain creditors holding objected to claims including, without limitation, the

                                                                                                                                                  holders of the following claims: Aramark Uniform & Career Apparel [Claim No. 124], Crown

                                                                                                                                                  Equipment Corporation [Claim No. 93], International Association of Machinists [Claim No.

                                                                                                                                                  142], Kraft Power Corp. [Claim No. 25], and New England Sugars [Claim No. 86] (collectively,
 Case 18-11217       Doc 885      Filed 04/28/21 Entered 04/28/21 11:15:38            Desc Main
                                   Document     Page 2 of 2

the “Disputed Claims”) have conferred with the Trustee and exchanged documents and other

materials with the Trustee in an attempt to resolve the Trustee’s objections to the Disputed

Claims.

       3.      The deadline for holders of Disputed Claims to respond to the Omnibus Objection

was subsequently extended to April 28, 2021 [docket no. 882].

       4.      The Trustee and the holders of Disputed Claims require additional time to review

information and determine whether agreement regarding the allowance of the Disputed Claims

may be reached.

       5.      Each holder of a Disputed Claim has reviewed this motion and assented-to its

filing. Certain of the holders of Disputed Claims are represented by counsel, but others are not.

       6.      Because the current deadline for holders of Disputed Claims respond to the

Omnibus Objection is less than two business days from the date of this motion, the Trustee

requests expedited determination of this motion.




                          [Remainder of Page Intentionally Left Blank]




                                             2
